 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       Fraser Rotchford,
 7                                                        No. 3:19-cv-05104-RBL-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       Johnson & Johnson et al.,
10                                  Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    Plaintiff’s proposed amended complaint is dismissed and this case is closed.
17
            (3)    The Clerk is directed to send copies of this Order to Plaintiff and to the Hon.
18                 David W. Christel.
19

20          DATED this 12th day of Jun/2019.

21

22                                                       A
                                                         Ronald B. Leighton
23
                                                         United States District Judge
24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
